Citation Nr: 1719568	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-46 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as a result of herbicide exposure and/or secondary to the service-connected coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO, in pertinent part, denied the benefit sought on appeal, as well as the issues of service connection for diabetes mellitus and cataracts of the right eye.  The Veteran did not perfect an appeal as to the issues of diabetes mellitus and cataracts of the right eye.  See VA Form 9 dated in November 2010. As such, those issues are not before the Board.

The Board would additionally note that in November 2010, the RO denied issues of service connection for peripheral neuropathy of the bilateral upper extremities and cataracts of the left eye, as well as a claim for total disability based on individual unemployability.  The Veteran filed a notice of disagreement in March 2011 and a statement of the case was issued in December 2013.  In November 2011, the RO denied a claim of service connection for sleep apnea, which the Veteran appealed in March 2012 and a statement of the case was issued in December 2013.  In January 2015, the RO reduced a 100 percent disabling rating for the service-connected CAD to 10 percent disabling, after issuing a proposed reduction in August 2014, which the Veteran timely appealed.  Both a statement of a case and a rating decision issued in September 2016 increased the rating to 30 percent disabling for CAD effective April 2015.  The Veteran did not perfect an appeal, by filing a VA Form 9, for any of these claims.  38 C.F.R. § 20.302(b).  Consequently, the Board does not have jurisdiction over these matters. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran claims that he incurred peripheral neuropathy of the bilateral lower extremities as a result of his exposure to Agent Orange.  He alternatively alleged in his November 2010 substantive appeal that his peripheral neuropathy could be connected to problems with his cardiovascular system.  Service connection is in effect for CAD. 

The Veteran's in-service exposure to herbicides (Agent Orange) is presumed in light of his Vietnam service.  38 C.F.R. § 3.307(a)(6).  Certain diseases associated with Agent Orange/herbicide agent exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309  were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013). 

It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection. 

The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

The Veteran was afforded a VA diabetes examination in February 2010 wherein the claims file records were not available and the examiner indicated that the Veteran had peripheral neuropathy of both lower extremities and a cause had not been found by his physicians after laboratory testing, examination, and electromyography.  A July 2014 Agent Orange Peripheral Neuropathy Check List, signed by a rating officer and a physician, indicates that there was no evidence received showing peripheral neuropathy during time of exposure or one year after his last date of exposure.  

The 2010 VA examiner did not provide any opinion as to whether the Veteran's peripheral neuropathy of the bilateral lower extremities was directly due to an incident of his active duty service, including his presumed in-service herbicide exposure.  Whether there is a potential relationship between the Veteran's peripheral neuropathy of the bilateral lower extremities and herbicide exposure must be addressed by an examiner.  Stefl, supra; Combee, supra.  In addition, the matter of secondary causation to the service-connected CAD has also not been addressed by an examiner. 

The Board finds that prior to considering the merits of the Veteran's claim, a new VA examination should be obtained.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the nature and etiology of the claimed peripheral neuropathy of the bilateral lower extremities.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.  

Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether the Veteran's peripheral neuropathy of the bilateral lower extremities is at least as likely as not (a 50 percent or greater probability): (i) related to an injury or disease during the Veteran's active military service; (ii) related or otherwise attributable to his presumed herbicide exposure regardless of whether the condition is a listed disease under 38 C.F.R. § 3.309(e); and/or (iii) caused or aggravated beyond its natural progression by the Veteran's CAD.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

